Citation Nr: 0932462	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 10 
percent for chronic herpes I and II prior to January 27, 
2006.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  

While the Board notes that the issue that has been addressed 
is entitlement to an earlier effective date for the grant of 
a 60 percent disability evaluation for chronic herpes I and 
II, the Board notes that this matter initially arose from the 
grant of service connection for herpes I and II in March 
2004.  The Veteran filed a notice of disagreement with the 
assigned disability evaluation in March 2005.  Thereafter, 
the RO, in a September 2005 rating determination, increased 
the Veteran's disability evaluation from noncompensable to 10 
percent disabling and assigned an effective date back to the 
date of service connection.  It also issued a statement of 
the case at that time.  The Veteran perfected the appeal 
later that month.  

Thereafter, the RO, in a November 2006 rating determination, 
increased the Veteran's disability evaluation from 10 to 60 
percent and assigned an effective date of January 27, 2006.  
The Board notes that this is the highest schedular evaluation 
which may be assigned under Diagnostic Code 7806, which the 
Veteran's service-connected herpes has been rated under by 
analogy.  In January 2007, the Veteran indicated his 
disagreement with the assigned date of the 60 percent 
evaluation.  He stated that the effective date should be 
April 1, 2003.  Thereafter, the RO issued a statement of the 
case and the Veteran filed a substantive appeal with the 
effective date.  

The Board finds that as the Veteran perfected his appeal with 
the initially assigned disability evaluation following the 
grant of service connection for herpes in March 2004, his 
appeal has been in active status as of that time.  As such, 
the effective date issue as to the assignment of the 60 
percent disability evaluation is incorporated into the 
Veteran's overall request for an increased evaluation 
following the original grant of service connection.  
Therefore, the Board has listed the issue as such on the 
title page of this decision.  

The issue of entitlement to a TDIU is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  Prior to April 8, 2003, the Veteran's Herpes I and II was 
not shown to affect 20 to 40 percent of the entire body or 
exposed areas of the body; there was also no demonstration of 
the necessity for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more during the past 12-month period.  

2.  From April 8, 2003, the Veteran's herpes I and II has 
required the use of constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic herpes I and II prior to April 8, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for a schedular 60 percent evaluation for 
chronic herpes I and II from April 8, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7806 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates 
to the issue of a higher initial evaluation for herpes I and 
II, the courts have held that once service connection is 
granted the claim is substantiated, additional VCAA notice is 
not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.

Herpes

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected herpes I and II is evaluated 
by analogy under 38 C.F.R. § 4.118, DCs 7899-7806.

A 10 percent rating is available under DC 7806 for dermatitis 
or eczema affecting at least 5 percent but less than 20 
percent of the entire body or exposed areas of the body or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration for less than 6 weeks during the past 12-month 
period.  A 30 percent rating is available for dermatitis or 
eczema affecting 20 to 40 percent of the entire body or 
exposed areas of the body or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  A 
maximum 60 percent rating is available for dermatitis or 
eczema affecting more than 40 percent of the entire body or 
exposed areas of the body or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period. See 
38 C.F.R. § 4.118, DC 7806.

The Veteran's application for service connection for herpes 
was received on March 14, 2003.  

Treatment records received in conjunction with the Veteran's 
claim reveal that at the time of a March 10, 2003, visit, the 
Veteran was using clotrimazole topical cream for treatment of 
his herpes.  On April 8, 2003, the Veteran was prescribed 
Acyclovir tablets and was advised to take five tablets per 
day.  On April 14, 2003, the Veteran was advised to stop 
Acyclovir unless he had active herpes.  The Veteran indicated 
that the lesions still remained.  

Subsequent VA treatment records demonstrate that the Veteran 
was taking Acyclovir prophylactically prior to his October 
2003 VA examination.  

At the time of his October 2003 VA examination, the Veteran 
was noted to be taking 800 milligrams of Zorivax three times 
a day everyday prophylactically.  He had had multiple lesions 
on his lips, his genitals and the trunk of his body.  He also 
had oral attacks every two months and generalized attacks on 
the rest of his body and genitals two times per month.  

Physical examination revealed that the Veteran had multiple 
scars on his back, chest, abdomen, and thighs.  The scars 
were round, a millimeter in diameter, slightly elevated, and 
slightly indurated.  They were hyperpigmented and dark brown 
in color.  The scars numbered in the hundreds on his back and 
chest.  He had no active lesions on his genitals.  The 
Veteran did have a small active lesion on his lower lip.  A 
diagnosis of chronic herpes I and II with daily prophylactic 
treatment was rendered.  

In his September 2005 substantive appeal, the Veteran 
indicated that his condition was manifested by chronic 
multiple lesions requiring constant daily prophylactic 
treatment such as corticosteriods.  Treatment records 
continue to demonstrate that the Veteran had a running 
prescription for Valtrex which was to be taken on a daily 
basis.  

At the time of his June 2007 VA examination, the Veteran was 
noted to have had chronic herpes I and II since 1984.  
Symptoms included itching, oozing, crusting, ulcer formation, 
and a shedding rash.  The symptoms occurred as flare-ups as 
often as three or four times a month, each time lasting up to 
seven days.  The number of attacks in the last year was 
around 20.  The skin disease involved the head, face, neck, 
and sometimes the mouth and lips, areas exposed to the sun, 
as well as the trunk and genital area.  The Veteran was noted 
to have taken corticosteriods constantly for the past 12 
months.  Side effects included burning, itching, irritation 
and stinging of the rash with applications of the cream.  
Flare-ups hurt when in the mouth and genital area.  

Physical examination revealed that skin disease was present.  
He had four herpetic lesions seen in the glans, penis, and 
the shaft of the penis appeared red and weakened.  Each of 
the lesions was ulcerated but showed no exfoliation or 
crusting.  Percentage of exposed area was 0 percent.  The 
lesion body percentage was one percent.  There was no tissue 
loss, induration, or inflexibility.  The skin was not hypo or 
hyperpigmented.  There was no abnormal texture or limitation 
of motion.  The Veteran did have herpetic disease.  The 
diagnosis was chronic herpes type I and II.  The examiner 
noted that the Veteran had a longstanding 23 year history of 
herpes with very painful flare-ups and difficulty controlling 
the flare-ups even with anti-viral agents.  The examiner 
noted that when the Veteran had flare-ups, as he had when he 
came for the examination, it was extremely painful and 
difficult for him to concentrate and perform physical 
activities of daily living, but he was able to do them.  

In May 2007, the Veteran indicated that it was his belief 
that he met the criteria for a 60 percent evaluation as early 
as March 2003 based upon his prescription of oral medication 
from VA.  

For the time period prior to April 8, 2003, the criteria for 
an evaluation in excess of 10 percent have not been met.  The 
Veteran's herpes was not shown to affect 20 to 40 percent of 
the entire body or exposed areas of the body.  There was also 
no demonstration of the necessity for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the previous 12-month period.  As such, no 
more than a 10 percent disability evaluation was warranted 
prior to April 8, 2003.  

Treatment records reveal that the Veteran was prescribed 
Acyclovir prophylactically on a daily basis as of April 8, 
2003.  This type of treatment would allow for a 60 percent 
evaluation on the basis of the Veteran's herpes requiring 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  While 
there is some discrepancy as to the whether the Veteran took 
the medication on a daily basis, the treatment records show a 
continuing prescription for oral herpes medication since that 
time.  The Veteran has also indicated that he has taken this 
type of medication on a daily basis on numerous occasions 
throughout the course of the appeal.  The October 2003 and 
June 2007 examiners noted that the Veteran reported taking 
this medication on a daily basis at the time of the 
examinations.  Resolving reasonable doubt in favor of the 
veteran, a 60 percent evaluation for herpes I and II is 
warranted from April 8, 2003.  The Board notes that this is 
the highest schedular evaluation which may be assigned under 
this diagnostic code.  

The Board observes that the Veteran's representative has 
indicated that it is possible that a 100 percent disability 
evaluation could be warranted under DC 6350 as an infectious 
disease.  The Board observes that DC 6350 lists the criteria 
for rating lupus.  The Board finds the DC under which the 
veteran is currently rated more analogous than DC 6350.  

As to the issue of an extraschedular evaluation, the Board 
notes that the Veteran has requested a TDIU based upon his 
service-connected disabilities, which is currently only his 
chronic herpes I and II.  As such, the issue of an 
extraschedular evaluation would be more appropriately 
addressed as part of the TDIU.  

ORDER

A 10 percent evaluation for herpes I and II prior to April 8, 
2003, is denied.  

A 60 percent evaluation for herpes I and II from April 8, 
2003, is granted.  


REMAND

Although the Veteran was afforded several VA examinations 
during the course of the appeal, the examiners did not 
address whether the Veteran's herpes I and II resulted in his 
being unemployable.  In the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  
38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the examiner who performed the 
June 2007 VA examination.  Following a 
review of the claims folder, the examiner 
should be requested to render the 
following opinion:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran's service-connected 
herpes precludes him from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  Age is not to be 
considered a factor in rendering this 
opinion. The examiner should provide a 
rationale for the opinion(s) rendered.  
The examination report should indicate if 
the examiner reviewed the records.

If the June 2007 examiner is not 
available, schedule the Veteran for a VA 
examination, with the examiner being 
requested to answer the above questions 
following an examination of the Veteran 
and a review of the claims folder.  

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


